Citation Nr: 0307268	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  96-48 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hallux valgus of the left foot.  

2.  Entitlement to an increased (compensable) rating for 
hallux valgus of the right foot.  

3.  Entitlement to an increased (compensable) rating for 
bilateral chondromalacia patella.  

4.  Entitlement to a separate 10 percent rating for multiple 
noncompensable service-connected disorders pursuant to the 
provisions of 38 C.F.R. § 3.324.

(The issue of entitlement to service connection for 
hypertension will be the subject of a later decision)  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for over 25 years until his 
retirement in September 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1995 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in August 1998.

Further development will be conducted on the issue of 
entitlement to service connection for hypertension pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

The Board finds that the July 2000VA examination raised the 
issue of service connection for arthritis involving each 
knee, lateral impingement of the meniscus of the left knee 
and numbness on the left foot.  These issues are not 
intertwined with the current issues on appeal and are 
referred to the RO for appropriate action.


FINDINGS OF FACT


1.  Surgical resection of the metatarsal head of the right 
great toe due to hallux valgus has not been performed, nor is 
the disability of such severity that it is the equivalent of 
amputation of the right great toe.  

2.  Surgical resection of the metatarsal head of the left 
great toe due to hallux valgus has not been performed, nor is 
the disability of such severity that it is the equivalent of 
amputation of the left great toe.  

3.  The veteran's chondromalacia patella of the right knee is 
manifested primarily by pain and results in the equivalent of 
limitation of flexion to 45 degrees. 

4.  The veteran's chondromalacia patella of the left knee is 
manifested primarily by pain and results in the equivalent of 
limitation of flexion to 45 degrees. 

5.  A basis no longer is present for the assignment of a 
separate 10 percent rating on the basis of the veteran having 
only two or more noncompensable service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hallux valgus 
of the left foot have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.31, Part 4,  Diagnostic Code 5280 
(2002).  

2.  The criteria for a compensable rating for hallux valgus 
of the right foot have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.31, Part 4,  Diagnostic Code 5280 
(2002).  

3.  The criteria for a rating of 10 percent for 
chondromalacia patella of the right knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2002).  

4.  The criteria for a rating of 10 percent for 
chondromalacia patella of the left knee, with arthritis, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2002).  

5.  The claim for a separate 10 percent rating based on two 
or more noncompensable service-connected disabilities has 
been rendered moot. 38 C.F.R. § 3.324 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim and redefines the obligations of the VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

First, with respect to the VA's duty to notify the veteran of 
information and evidence needed to substantiate and complete 
claims, this information has been conveyed to the veteran by 
the statement of the case, supplemental statement of the 
case.  In addition the Board, remanded the case for 
additional development of the evidence in August 1998.  In 
January 2003, the veteran was furnished a letter by the Board 
that specifically inform him of the VA's obligations under 
the VCAA and what evidence the VA would obtain.  Quartuccio 
v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The service medical records show that the veteran was treated 
for bilateral hallux valgus.  A VA examination was conducted 
in November 1992.  At that time the diagnoses included 
bilateral hallux valgus with pes planus grade IV.

In May 1983 the RO granted service connection for bilateral 
hallux valgus and bilateral chondromalcia and assigned non-
compensable ratings which remained in effect until the 
current claim.

The veteran received treatment at VA and military facilities 
for several disorders. An examination was conducted by VA in 
May 1995.  At that time, it was noted that he had hallux 
valgus deformity of the great toes bilaterally and 
occasionally had foot pain.  This occurred especially when he 
stood on his feet for extended periods of time.  He also had 
chondromalacia of both patellas that manifested itself as his 
knees giving way, particularly when he walked up stairs.  He 
also had a grinding sensation in his knees with ambulation 
and pain.  He took the medication Motrin for back pain as 
well as his other orthopedic problems.  He did not complain 
of swelling of either knee and had not had joint surgery.  On 
examination, gait was normal.  The calves were of equal 
circumference.  The knees showed no deformity or swelling.  
Crepitance was noted on movement of the knees.  Range of 
motion of each knee was from 0 degrees extension to 130 
degrees flexion.  There was no evidence of ligament 
instability or positive Drawer sign.  There was moderate 
hallux valgus deformity bilaterally.  There was no evidence 
of callous formation of the sole of either foot.  No invasion 
or eversion of either ankle and no evidence of pes planus or 
pes cavus deformity.  X-ray studies of both knees were 
normal.  The diagnoses were bilateral hallux valgus deformity 
of both feet and chondromalacia of both patellas.  

An examination was conducted by VA in February 1999.  At that 
time, the veteran complained that his right knee had 
collapsed intermittently following an inservice injury, but 
that this had improved with usage.  He stated that he now had 
pain in the right knee on occasion.  There was grating.  He 
stated that he could not come out of a full squat because of 
pain and that his left knee had a tendency to collapse 
because of instability and that he had to catch himself to 
prevent falling.  He stated that the collapsing occurred two 
to three times per week.  Regarding his hallux valgus, the 
veteran complained of irritation of the feet, particularly on 
callosities that were located on the plantar aspect of the 
metatarsal area that was more severe on the left.  

On examination, there was a 10-degree valgus alignment at the 
left knee and neutral alignment on the right.  He had 
internal tibial torsion that was accentuated on the right.  
The feet in the standing position presented a bilateral 
hallux valgus, by measurement 30 degrees on the left and 40 
degrees on the right.  An incision was present over the 
metatarsophalangeal articulation paralleling the long axis of 
the joint.  This was 2 inches in length.  Proximal to this 
was a healed, slightly retracted, transverse, old laceration 
scar that was incurred in an accident sustained in 1958.  The 
right knee showed a range of 0 to 105 degrees and the left 
knee showed a range of 0 to 100 degrees.  Anticipated range 
was indicated to be 0 to 140 degrees.  On flexion and 
extension of the right knee, the veteran had pain at the 
extreme of flexion.  During motion, he had retropatellar 
grating.  The collateral ligaments were stable.  The anterior 
cruciate ligaments were stable.  Impingement testing of the 
right knee did not produce a positive impingement sign.  
There was some shift to the center as the veteran passed into 
complete extension, but this was not considered to be a 
positive pivot shift because the rest of the ligamentous 
structures were stable.  The left knee was painful from the 
beginning to the end of possible range of motion.  Torsional 
testing produced a positive impingement sign along the 
lateral joint margin.  A small amount of retropatellar 
crepitation was present on this side.  Neither joint showed 
signs of acute inflammation.  The ankles showed complete 
range of motion.  

Examination of the left foot showed the metatarsophalangeal 
articulation to be tight at a neutral position and no flexion 
was demonstrable.  From this position of 0 degrees, he could 
extend to 15 degrees.  The interphalangeal articulations 
showed 20 degrees flexion and extension at the great toe.  
The right great toe was capable of 10 degrees flexion and 15 
degrees extension at the metatarsophalangeal articulation.  
The distal interphalangeal articulation showed 20 degrees 
flexion and extension.  The rest of the toes were mobile and 
there was no evidence of a hammertoe deformity.  Dense 
callosities were present overlying the metatarsal heads on 
the left foot that had been recently trimmed.  The 
anticipated range of motion in the interphalangeal 
articulation of the great toe would be approximately 20 
degrees flexion and extension and the anticipated range at 
the metatarsophalangeal articulation would be expected to be 
15 degrees flexion and 15 to 20 degrees extension.  

X-ray studies showed a notch defect along the edge of the 
patellar groove of the right knee and small spurs forming on 
the superior and inferior rims of the patella in the lateral 
plane.  Studies of the left knee  revealed a subchondral 
defect in the lateral femoral condylar area.  Small spurs 
were present on the lateral rim of the patella.  Views of the 
feet revealed a bilateral 35 degree hallux valgus.  A 
metallic pin was present in the medullary substance of the 
left metatarsal head.  This did not invade the joint surface 
or space.  There was a shift of the sesamoid complex 
laterally and slight subluxation of the joint, apex-medial.  
The impressions were degenerative arthritis of the right 
knee, chondromalacia of the patella; degenerative arthritis 
of the left knee, subchondral condylar defect, lateral; 
impingement of the lateral meniscus of the left knee; remote 
surgery for left hallux valgus; and bilateral hallux valgus, 
30 to 40 degrees.  The examiner commented that the veteran 
had four areas of pain, with the left side dominating both at 
the knee level and the feet.  These areas would become more 
painful with repetitive use over a period of time.  The pain 
could significantly limit the functional ability of the 
veteran during flare-ups or on use.  The examiner could not 
express or portray any degree of additional range of motion 
loss due to pain during flare-ups.  

In July 2000, the veteran was again evaluated by the same 
physician who examined him in February 1999.  He complained 
of pain in the left knee, particularly in the back portion of 
the knee joints.  This was noticeable more on stair-climbing.  
He had pain along the lateral joint margin and when he this 
pain occurred he collapsed the knee or took the weight off of 
it quickly in order to avoid the pain.  If he sat for a long 
time, he would have joint pain along the outer joint line.  
This went away after he stood and used the knee for a few 
steps.  The veteran stated that his right knee collapsed 
easily and that the collapse was not preceded by pain.  This 
was unpredictable and would cause the veteran to fall.  
Regarding the left foot, he had a sense of numbness when the 
area of the operation was percussed or rubbed.  On 
examination, it was reported that examination of the feet was 
unchanged from February 1999.  Range of motion of the right 
knee was from 0 to 130 degrees.  Drawer sign was negative.  
In complete extension, the collateral structures were stable.  
In 15 degrees of flexion, he had looseness both medially and 
laterally.  Torsional testing revealed retropatellar grating.  
No positive impingement sign was found and there was no pivot 
shift.  Examination of the left knee showed range of motion 
from 0 to 100 degrees.  The extremes of range of motion were 
painful.  In full extension, the collaterals were stable and 
in 15 degrees flexion, laxity was present.  More laxity was 
present on the left side in this position, than on the right.  
Complete extension; however, tightened the collateral system.  
Drawer sign was negative.  Torsional testing produced a 
positive impingement sign laterally and posteriorly.  

Multiple X-ray films of the right knee revealed a roughened 
medial femoral condyle.  A 1 mm spur was present on the 
inferior patellar rim.  Notching was present in the lateral 
femoral condyle, along with retropatellar irregularity.  The 
findings, when compared with the left knee, were more severe.  
Multiple views of the left knee revealed retropatellar 
irregularity with condylar irregularity.  A small 1-mm spur 
was present on the lateral patellar edge.  An MRI study of 
the knees showed osteochonditis dissecans in the lateral 
femoral condyle with small joint effusion and associated 
osteochondral injury at the vertex of the patella and multi-
compartmental chondromalacia.  The impressions were 
degenerative arthritis of the right knee, chondromalacia 
patella; degenerative arthritis, left knee, subchondral 
condylar defect, lateral; impingement, lateral meniscus of 
the left knee; remote surgery, left hallux valgus; and 
bilateral hallux valgus 30 to 40 degrees.  The examiner 
rendered an opinion that the veteran's knee arthritis was 
related to his service -connected bilateral chondromalacia.  
He also rendered an opinion that the collapsing episodes that 
the veteran reported were not due to instability of either 
knee.  Neither knee had instability.  The veteran's prior 
surgery on the left foot did not include resection of the 
metatarsal head and the disability of the left foot was not 
severe enough to be the equivalent of an imputation of a 
great toe.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern. Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2000); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes. 38 C.F.R. § 
4.27 (2002).

The veteran's statements describing the symptoms of his 
service connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that when a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury. 
DeLuca, supra.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2002).

Knees

The RO has assigned a 0 percent rating for the chondromalacia 
involving each knee under Diagnostic Code 5257.  Diagnostic 
Code 5257 provides for the evaluation of other impairment of 
the knee to include recurrent subluxation or lateral 
instability.  When the disability is slight a 10 percent 
rating is provided. When the disability is moderate, a rating 
of 20 percent is provided. When the disability is severe, a 
rating of 30 percent is provided.

The Board also finds that chondromalacia may by also be 
evaluated based on limitation motion of the knees.

Diagnostic Code 5260 rates limitation of flexion of the leg.  
Flexion limited to 15 degrees is rated 30 percent disabling.  
Flexion limited to 30 degrees is rated 20 percent disabling.  
Flexion limited to 45 degrees is rated 10 percent disabling.  
Flexion limited to 60 degrees is assigned a noncompensable 
disability rating.

Diagnostic Code 5261 rates limitation of extension of the 
leg. Extension limited to 45 degrees is rated 50 percent 
disabling.  Extension limited to 30 degrees is rated 40 
percent disabling.  Extension limited to 20 degrees is rated 
30 percent disabling. Extension limited to 15 degrees is 
rated 20 percent disabling.  Extension limited to 10 degrees 
is rated 10 percent disabling.  Extension limited to 5 
degrees is assigned a noncompensable disability rating.

The recent VA examinations showed that the veteran reported 
pain in both knees.  Additionally there was limitation of 
motion of both knees with 0 to 130 degrees on the right and 0 
to 100 degrees on the left.  Also, the examiner in February 
1999 indicated that the knees would be painful with 
repetitive use over a period of time and that pain could 
significantly limit the functional ability of the veteran 
during flare-ups or on use.  Based on this evidence when 
viewed in conjunction with the Deluca case, it is the 
judgment of the Board that the functional impairment caused 
by the chondromalacia results in the equivalent of flexion 
limited to 45 degrees for each knee.  Accordingly, a 10 
percent rating is warranted for each knee.  

However, this same evidence does not support a rating in 
excess of 10 percent for each knee.  The recent VA 
examination showed no instability and no subluxation.  
Additionally, extensions of the knees was to 0 degrees.  
Accordingly, ratings in excess of 10 percent for each knee 
are not warranted.

Hallux Valgus

Unilateral hallux valgus will be rated 10 percent disabling 
where there is surgery with resection of the metatarsal head 
or if it severe, the equivalent to amputation of the great 
toe.  38 C.F.R. § 4.71a, Code 5280.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The recent VA examinations show that the veteran complained 
of pain in both feet.  Also, there was limitation of motion 
of the great toes.  The veteran did have surgery on his left 
foot.  However, the VA examiner specifically noted that there 
was no resection of the metatarsal head.  Furthermore, the 
examiner stated the disability of the left foot was not 
severe enough to be the equivalent of an imputation of a 
great toe.  Likewise the evidence does not show that the 
hallux valgus of the right foot is severe enough to be the 
equivalent of an imputation of the right great toe. As the 
criteria for a compensable evaluation are not demonstrated, 
an increased rating for the hallux valgus of either foot is 
not warranted and the preponderance of the evidence is 
against this claim.  

A Separate 10 Percent Rating for Multiple Noncompensable 
Service-connected Disabilities Pursuant to the Provisions of 
38 C.F.R. § 3.324.

The veteran in this case seeks a separate 10 percent rating 
on the basis of having multiple noncompensable service- 
connected disabilities pursuant to the provisions of 38 
C.F.R. § 3.324 (2002).

However, given the action taken hereinabove, the veteran has 
now been assigned a 10 percent ratings for each knee.  
Accordingly, the veteran cannot now be assigned a separate 10 
percent rating pursuant to the provisions of 38 C.F.R. § 
3.324.

For this reason, this claim for compensation benefits has 
been rendered moot for the purpose of appellate review.



ORDER

A compensable evaluation for hallux valgus of either foot is 
denied.  

A 10 percent rating for chondromalacia patella each knee is 
granted subject to the controlling regulations governing the 
payment of monetary benefits.  

As the claim for a separate 10 percent rating for multiple 
noncompensable service-connected disabilities pursuant to the 
provisions of 38 C.F.R. § 3.324 is moot, the appeal to this 
extent is dismissed.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

